UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

DONALD COOK PLAINTIFF
v. Civil No. l:lS»cv-0076-GHD-DAS

MISSISSIPPI FARM BUREAU CASUALTY
INSURANCE CO., et al. DEFENDANTS

 

ORDER GRANTING lN PART AND DENY]NG IN PART
DEFENDANTS’ l\/IOTIONS TO DISMISS

 

For the reasons stated in the memorandum opinion issued this day, the Court ORDERS
that:

l. Defendants’ motions to dismiss [Docket Nos. 11, 13, 30] are GRANTED with
respect to Plaintiff’s FLSA record keeping and FICA claims;

2. Plaintiff’s FLSA record keeping claim (count 2) and FICA Withholding and
payment claims (counts 3 and 4) are DISMISSED; and

3. Defendants’ motions are DENIED With respect to Plaintifi"$ FLSA overtime claim
(count l). _9.

so oRDERED, this the /jday OfNovember, 2018_

//A /»/ OW:»@»

SENIOR U.S. DISTRICT JUDGE

 

